Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated February 3, 2021.
Claims 1-3, 5-10, and 12-22 are pending.

Claim Objections
Claim 12 is objected to because of the following informalities:  the claim depends from a canceled claim.  The Examiner assumes the claim is intended to depend from Claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 13, and 22 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Moutafis et al. (US 6,375,635).
Regarding Claim 10, Moutafis discloses:
A medical device, comprising: 

a distal tip (distal tip of 320), including: 
a distal-facing surface (distal surface 320 defined by wall near 328), 
a flexible protrusion (322; see Col 31 Lines 1-15 and Col 17 Lines 45-47) extending distally from the distal-facing surface (see Fig. 7c), 
a fluid lumen (lumen of 322 as seen in Fig. 7c) extending distally beyond the distal-facing surface through the protrusion (see Fig. 7c, 
a nozzle (330) at a distal end of the fluid lumen, wherein the nozzle is configured to emit a fluid jet (331) from the protrusion, and 
a vacuum opening (328) defined by the distal-facing surface;
wherein the protrusion includes a dome-shaped distal end (as shown in Fig. 7c, the protrusion has a rounded, dome-shaped distal end).

Regarding Claim 13, Moutafis discloses wherein the nozzle is configured to angle the fluid jet towards the vacuum opening (Fig. 7c showing the jet being directed to a vacuum opening).

Regarding Claim 22, Moutafis discloses wherein the protrusion includes a radially-outermost surface (radial outer surface of the protrusion shown in Moutafis Fig. 7c), radially-outward from a central longitudinal axis of the protrusion, wherein the radially-outermost surface extends from the distal-facing surface to the dome-shaped distal end, parallel to a central longitudinal axis of the shaft (the outermost surface in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Malhi et al (US 2013/0267891) in view of Moutafis et al. (US 6,375,635).
Regarding Claim 1, Malhi discloses:
A medical device, comprising: 
a shaft (612), having a first central longitudinal axis (central axis of the shaft 612), and including: 
a distal tip (distal tip of 612) including a distal-facing surface (distal face of 612),
a protrusion (628) extending distally from the distal-facing surface (see Fig. 19, for example), 
a fluid lumen (lumen in 628) extending to the distal tip, 
a nozzle (640a) at a distal end of the fluid lumen, wherein the nozzle is configured to emit a fluid jet (50) from the distal tip, 
a vacuum lumen (630b) extending to the distal tip, 

a vacuum opening (distal opening into the chamber), wherein the vacuum chamber opens into the vacuum opening (see Fig. 19 showing the chamber open to the distal-most face), and the vacuum opening is defined by the distal-facing surface of the distal tip (Fig. 19 shows the opening to the chamber being defined by the distal face of 612).
Malhi does not explicitly disclose the protrusion having a second central longitudinal axis extending an entire length of the protrusion, wherein the second central longitudinal axis is parallel to the first central longitudinal axis along the entire length of the protrusion, wherein the protrusion is flexible.  Moutafis teaches using a flexible protrusion that is parallel to the length of the body of the device (see Fig. 7c, Col 31 Lines 1-15 and Col 17 Lines 45-47; see also, Conclusion – Blanchard (US 6,572,578) Figs. 5A and 7 showing the claimed configuration).  Providing a flexible protrusion allows for improved maneuverability.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Malhi’s device to include Moutafis’s protrusion shape and flexibility.  Such a modification improves maneuverability and is a change in shape without a change in 

Regarding Claim 2, Malhi as modified discloses wherein the vacuum chamber is defined by one or more walls that extend parallel to a central longitudinal axis of the shaft (see Fig. 19 showing the walls of the chamber in line with the central axis of the shaft).

Regarding Claim 3, Malhi as modified discloses wherein the vacuum opening is defined by one or more edges (the edges of the opening), and wherein at least one of the one or more edges extends parallel to an edge of the distal-facing surface of the distal tip (see Fig. 19 showing the edges of distal face of 612 defining the opening and the outer periphery of the device such that these edges are parallel to one another).

Regarding Claim 5, Malhi as modified discloses wherein the nozzle is configured to emit the fluid jet across the vacuum opening (see Fig. 19 showing the jet from 640a being emitted across the surface of the opening into the chamber).

Regarding Claim 6, Malhi as modified discloses wherein the nozzle is configured to direct the fluid jet at an angle less than 90 degrees from the distal-facing surface of the distal tip (see Fig. 19 where the fluid from the nozzle is directed at several angles, including some less than 90 degrees from the distal facing surface; the feature would 

Regarding Claim 7, Malhi as modified discloses wherein the nozzle is configured to emit the fluid jet in a proximal direction (see Fig. 19 showing the jet being directed in the proximal direction).

Regarding Claim 8, Malhi as modified discloses wherein the nozzle is configured to aim the fluid jet at one of or both of the vacuum opening and the vacuum lumen (see Fig. 19 showing the jet being directed at the opening and lumen).

Regarding Claim 9, Malhi as modified discloses wherein the nozzle is configured to aim the fluid jet towards at least one of a central longitudinal axis of the vacuum lumen and a central longitudinal axis of the shaft (see Fig. 19 showing the jet being directed at the central axis of the lumen, and to some extent, some of the jet is also heading in the direction of the central axis of the shaft; see also Moutafis Fig. 7c showing the jet 331 directed at the central axis of the shaft 320).

Regarding Claim 10, Malhi discloses:
A medical device, comprising: 
a shaft (12/612), including: 
a distal tip (26/distal tip of 612), including: 
a distal-facing surface (distal surface of 26/distal surface of 612), 

a fluid lumen (lumen of 28/628 as seen in Fig. 5 or 19, for example) extending distally beyond the distal-facing surface through the protrusion, 
a nozzle (40a/640a) at a distal end of the fluid lumen, wherein the nozzle is configured to emit a fluid jet (50) from the protrusion, and 
a vacuum opening (30a/ distal opening of 612 where the fluid jet enters the device) defined by the distal-facing surface.
Malhi does not explicitly disclose wherein the protrusion is flexible and includes a dome-shaped distal end.  Moutafis teaches using a flexible protrusion (Col 31 Lines 1-15 and Col 17 Lines 45-47) and dome shape (see Fig. 7c showing the rounded distal end of the protrusion).  Furthermore, using a rounded, dome shape is well-known in the art to avoid inadvertent damage to the patient.  Sharp shapes are to be avoided because upon entry, the tool could come into contact with tissue and harm the patient.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Malhi’s protrusion to include Moutafis’s shape and flexibility.  Such a modification improves maneuverability and reduces the likelihood of accidentally injuring the patient as is known in the art.

Regarding Claim 12, Malhi as modified discloses wherein the protrusion is cylindrical (see Fig. 2 showing the cylindrical shape of the protrusion with a circular or rounded edges at the distal-most portion).

Claim 13, Malhi as modified discloses wherein the nozzle is configured to angle the fluid jet towards the vacuum opening (Figs. 2 and 5 show jet 50 directed at the opening 30a; see also Moutafis Fig. 7c showing the jet being directed to a vacuum opening).

Regarding Claim 14, Malhi as modified does not explicitly disclose wherein the protrusion is more flexible than the distal-facing surface.  Malhi does disclose making 26 from titanium (Paragraph 0063) and 28 from a thermoplastic material (Paragraph 0064).  The Examiner considers this to mean that 28 is more flexible than the distal surface of 26.  Furthermore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Malhi to include a more flexible protrusion as this part of the device can directly contact tissue.  A more flexible protrusion helps reduce the likelihood of injuring the patient.

Regarding Claim 15, Malhi as modified discloses a vacuum chamber at the distal tip (defined by space shown in Fig. 19 where fluid from 640a is directed), wherein a vacuum lumen (630b) opens into the vacuum chamber, the vacuum chamber is wider than the vacuum lumen (see Fig. 19, the chamber extends from the outer wall of 624 to the inner wall of 630b and 632, which is wider than 630b), and the vacuum chamber extends to the vacuum opening (see Fig. 19 showing the chamber extending from the distal face to the opening into 630b).

Claim 16, Malhi as modified discloses wherein the nozzle is configured to angle the fluid jet away from a central longitudinal axis of the protrusion and towards a central longitudinal axis of the vacuum lumen (see Fig. 19 showing the jet directed primarily at the vacuum chamber and not at 628; see also, Moutafis Fig. 7c showing the jet being directed away from the protrusion).

Regarding Claim 17, Malhi as modified discloses wherein the nozzle is configured to direct the fluid jet proximally from a distal end of the protrusion towards the vacuum opening (see Fig. 19 showing the jet directed proximally towards opening to 630b; see also Moutafis Fig. 7c showing the jet being directed in the proximal direction).

Regarding Claim 21, Malhi as modified discloses wherein the protrusion includes a dome-shaped distal end (see Moutafis Fig. 7c showing the rounded distal end of the protrusion).  Furthermore, using a rounded, dome shape is well-known in the art to avoid inadvertent damage to the patient.  Sharp shapes are to be avoided because upon entry, the tool could come into contact with tissue and harm the patient).and a radially-outermost surface (radial outer surface of the protrusion shown in Moutafis Fig. 7c), radially-outward from the second central longitudinal axis, wherein the radially-outermost surface extends from the distal-facing surface to the dome-shaped distal end, parallel to the first central longitudinal axis (the outermost surface in Moutafis extends in the direction parallel to the central axis of the shaft’s longitudinal axis).

Claim 22, Malhi as modified discloses wherein the protrusion includes a radially-outermost surface (radial outer surface of the protrusion shown in Moutafis Fig. 7c), radially-outward from a central longitudinal axis of the protrusion, wherein the radially-outermost surface extends from the distal-facing surface to the dome-shaped distal end, parallel to a central longitudinal axis of the shaft (the outermost surface in Moutafis extends in the direction parallel to the central axis of the shaft’s longitudinal axis).

Claims 1-3, 5-9, 12, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moutafis et al. (US 6,375,635) in view of Malhi et al (US 2013/0267891).
Regarding Claim 1, Moutafis discloses:
A medical device, comprising: 
a shaft (320), having a first central longitudinal axis (central axis of the shaft 320), and including: 
a distal tip (distal tip of 320) including a distal-facing surface (distal face of 320 distal surface 320 defined by wall near 328),
a protrusion (322) extending distally from the distal-facing surface (see Fig. 7c, for example) and having a second central longitudinal axis extending an entire length of the protrusion (axis of the protrusion 322), wherein the second central longitudinal axis is parallel to the first central longitudinal axis along the entire length of the protrusion (see Fig. 7c showing the two as parallel), wherein the protrusion is flexible (Col 31 Lines 1-15 and Col 17 Lines 45-47), 

a nozzle (330) at a distal end of the fluid lumen, wherein the nozzle is configured to emit a fluid jet (331) from the distal tip, 
a vacuum lumen (324) extending to the distal tip, and
a vacuum opening (328).
Moutafis does not explicitly disclose a vacuum chamber at the distal tip, wherein the vacuum lumen opens into the vacuum chamber, and the vacuum chamber is wider than the vacuum lumen, and wherein the vacuum chamber opens into the vacuum opening, and the vacuum opening is defined by the distal-facing surface of the distal tip.  Malhi teaches a vacuum chamber wider than the vacuum lumen with an opening defined by the distal-facing surface (see Fig. 19) such that fluid and debris can be separated with some of the fluid recirculating into the body.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moutafis’s vacuum section to include Malhi’s configuration.  Such a modification provides a means for recirculating fluid while preventing solids from entering the recirculating lumen.

Regarding Claim 2, Moutafis as modified discloses wherein the vacuum chamber is defined by one or more walls that extend parallel to a central longitudinal axis of the shaft (see Malhi Fig. 19 showing the walls of the chamber in line with the central axis of the shaft).

Claim 3, Moutafis as modified discloses wherein the vacuum opening is defined by one or more edges (Malhi’s edges of the opening), and wherein at least one of the one or more edges extends parallel to an edge of the distal-facing surface of the distal tip (see Malli Fig. 19 showing the edges of distal face of 612 defining the opening and the outer periphery of the device such that these edges are parallel to one another).

Regarding Claim 5, Moutafis as modified discloses wherein the nozzle is configured to emit the fluid jet across the vacuum opening (see Moutafis Fig. 7c and Malhi Fig. 19 showing the jet from 640a being emitted across the surface of the opening into the chamber).

Regarding Claim 6, Moutafis as modified discloses wherein the nozzle is configured to direct the fluid jet at an angle less than 90 degrees from the distal-facing surface of the distal tip (see Moutafis Fig. 7c showing the angle at about 45 degrees). 

Regarding Claim 7, Moutafis as modified discloses wherein the nozzle is configured to emit the fluid jet in a proximal direction (see Moutafis Fig. 7c and Malhi Fig. 19 showing the jet being directed in the proximal direction).

Regarding Claim 8, Moutafis as modified discloses wherein the nozzle is configured to aim the fluid jet at one of or both of the vacuum opening and the vacuum 

Regarding Claim 9, Moutafis as modified discloses wherein the nozzle is configured to aim the fluid jet towards at least one of a central longitudinal axis of the vacuum lumen and a central longitudinal axis of the shaft (see Fig. 19 showing the jet being directed at the central axis of the lumen, and to some extent, some of the jet is also heading in the direction of the central axis of the shaft; see also Moutafis Fig. 7c showing the jet 331 directed at the central axis of the shaft 320).

Regarding Claim 12, Moutafis does not explicitly disclose wherein the protrusion is cylindrical.  Malhi teaches using cylinders (see Fig. 2 showing the cylindrical shape of the protrusion with a circular or rounded edges at the distal-most portion).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Moutafis’s protrusion shape to be cylindrical.  The change in shape does not change the function and provides a rounded device that is less likely to harm the patient during injury.

Regarding Claim 15, Moutafis does not explicitly disclose a vacuum chamber at the distal tip, wherein a vacuum lumen opens into the vacuum chamber, the vacuum chamber is wider than the vacuum lumen, and the vacuum chamber extends to the vacuum opening.  Malhi teaches a vacuum chamber wider than the vacuum lumen with an opening defined by the distal-facing surface (see Fig. 19) such that fluid and debris 

Regarding Claim 16, Moutafis as modified discloses wherein the nozzle is configured to angle the fluid jet away from a central longitudinal axis of the protrusion and towards a central longitudinal axis of the vacuum lumen (see Malhi Fig. 19 showing the jet directed primarily at the vacuum chamber and not at 628; see also, Moutafis Fig. 7c showing the jet being directed away from the protrusion).

Regarding Claim 17, Moutafis as modified discloses wherein the nozzle is configured to direct the fluid jet proximally from a distal end of the protrusion towards the vacuum opening (see Malhi Fig. 19 showing the jet directed proximally towards opening to 630b; see also Moutafis Fig. 7c showing the jet being directed in the proximal direction).

Regarding Claim 21, Moutafis as modified discloses wherein the protrusion includes a dome-shaped distal end (see Moutafis Fig. 7c showing the rounded distal end of the protrusion).and a radially-outermost surface (radial outer surface of the protrusion shown in Moutafis Fig. 7c), radially-outward from the second central longitudinal axis, wherein the radially-outermost surface extends from the distal-facing .

Allowable Subject Matter
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious the claimed method of using the claimed device where the flexible protrusion is used to move tissue where the moving of the tissue includes bending the protrusion.  The closest prior art of Malhi includes an embodiment where the protrusion engages tissue, but there is no indication that the protrusion bends.  Modifying that embodiment to bend would require a significant redesign.  Other embodiments in Malhi (Fig. 19) where a flexible protrusion is obvious (see rejections above) are not disclosed as using the protrusion to move tissue.  The question for the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and their dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Malhi teaches away from the claimed protrusion because Malhi’s protrusion has a bend to position properly the nozzle.  This is not found persuasive as changes to the protrusion can be made while still achieving the same result.  Moutafis is the example used in the rejection, but changing the direction of fluid flow by changing the direction of a nozzle is not somehow a teaching away from Malhi’s disclosed device.


The final argument is directed to the flexibility of the protrusion.  Applicant asserts that making the protrusion flexible would result in it being misaligned.  The argument is not persuasive because the use of thermoplastics as set forth in Malhi and what is standard in the art would lead a person having ordinary skill in the art to use a resilient material such that upon deflection, the protrusion will return to its original shape.  The use of a semi-rigid material that can be easily bent out of shape without returning to the original shape would render Malhi’s device inoperable.  Therefore, such an interpretation of the art is not considered reasonable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blanchard (US 6,572,578) showing a dome-shaped protrusion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795